DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-5 and 7-17 are pending and are currently examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priebe et al. (U.S. Pub. No. 20130129675 -cited by Applicant).
Priebe discloses a method of treating cancer diseases via the use of Type 1 Interferons (IFNs; IFN-α and IFN-β)  and an inhibitor of  signal transducer and activator of transcription 3 (STAT3). Type I IFNs exert their antiviral and anticancer activity through activation of signal transducer and activator of transcription 1 (STAT1). Type I interferon IFN-α is known to have powerful effects on immune cells, including the inducement of dendritic cell maturation, enhancement of T-cell survival, and induction of immunological memory. IFN-α is also being used in non-cancer related therapies. A key transcriptional factor, STAT3 drives the fundamental components of tumor malignancy and metastases in many parts of the body. STAT3 promotes tumorigenesis by enhancing proliferation, angiogenesis, invasion, metastasis, and immunosuppression. STAT3, which is frequently overexpressed in many cancers, promotes tumorigenesis  by increasing c-Myc expression ([0004]-[0006], [0340], abstract, claims).
The method of Priebe further comprises determining the STAT3 status of cancer;
Proliferative disease has been determined to comprise tissue in which pSTAT3 is phosphorylated at tyrosine 705 and/or at serine 727 ([0037]) which indicate overactivation of STAT3 and, by extension, overexpression of c-myc in hematological malignancies including leukemia, lymphoma cutaneous T-cell lymphomas, primary cutaneous B cell lymphomas ([0037], [0077], [0343]). The samples tested were from metastasis specimens obtained from patients, local tumor immune microenvironment and immune cells obtained from patients with disease ([346]).
By determining the status of STA3 in cancer, a skilled artisan would understand that this step is implicitly linked to the determination of the cancer as a c-myc driven cancer and thus the teachings of Priebe anticipate the instant claims 1, 9 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Priebe et al. (U.S. Pub. No. 20130129675) in view of Schlee et al. (c-MYC activation impairs the NF-kB and the interferon response: Implications for the pathogenesis of Burkitt's lymphoma. Int. J. Cancer, 120, 1387-1395, 2007) (both cited by Applicant).
The claims add the limitations that determining the MYC status comprises obtaining a sample of cancer cells and testing the level of MYC protein level or activity (claim 2) or the level of type I interferons or activation markers (Stat1 or 2) (claims 3 and 5) and further, the cancer to be treated is a non-Hodgkin’s lymphoma type (e.g. Burkitt’s lymphoma).
The teachings of Priebe were presented supra and, even though implicitly determination of STAT3 status would yield determination of the cancer as  effectively being driven by c-myc, does not specifically teach testing the levels of MYC protein level or activity or detecting the level of one or both of the level and phosphorylation of one or both of STAT1 and STAT2, wherein decreased levels of STAT1 or STAT2 is indicative of MYC association. 
Schlee shows that increased expression of MYC is associated with decreased type I interferon in MYC driven cancers including lymphoma (specifically Burkitt’s lymphoma- which is a subspecies of non-Hodgkin’s lymphoma), which results from MYC inhibition of signal transducer and activator of transcription 1 (STAT1) (Abstract, p. 1395, p. 1392, Fig. 4 and 5) Thus he reference clearly indicates that  STAT1 RNA is downregulated by a factor of 2.5 when c-myc expression is induced (p. 1391, Fig 4) and that  decreased expression level of STAT1 and STAT2 and decreased phosphorylation levels of STAT1 pY is associated with increased expression level of c-MYC; p. 1392, Fig. 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Priebe and Schlee, to obtain a method for treating a patient having a cancer suspected of being associated with MYC activation with a reasonable expectation of success. This is because the person of ordinary skill in the art would have applied known methods in treating diseases known to be MYC dependent and having a solid underpinning in the knowledge in the art between the role of myc in the signal transduction pathways of interferons.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Priebe et al. in view of Schlee et al. an in further view of Sanchez-Martin et al. (The NOTCH1-MYC highway toward T-cell acute lymphoblastic leukemia. Blood, 129, 1124-1133, 2017).
The claim adds the limitation that the cancer treated is T-cell acute lymphoblastic leukemia (T-ALL). 
The teachings of Priebe were presented above and they were silent about treating T-ALL with their methods.
Sanchez-Martin et al. discloses that the MYC oncogene plays a major role in NOTCH1- induced transformation of immature T-cell progenitors into T-cell acute lymphoblastic leukemia (T-ALL) cells . the oncogenic activity of NOTCH1 in T-ALL is strictly dependent on MYC upregulation, which makes the NOTCH1-MYC regulatory circuit an attractive therapeutic target for the treatment of T-ALL (abstract).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have treated T-ALL with Interferon type I with a reasonable expectation of success. This is because Priebe treated myc driven cancers with type I interferons and Sanchez-Martin et al. disclosed that T-ALL is essentially a myc-driven cancer. A skilled artisan is always motivated to apply knowledge in the art to existent problems in order to solve them.

Allowable Subject Matter
Claims 4, 7, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647